DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 08/18/2022.
Election/Restrictions
Applicant’s election without traverse of Group 1: Claims 1-12 and 26 in the reply filed on 06/15/2021 is acknowledged.
Claims 13-25 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2019, 01/15/2020, 01/16/2020, 07/14/2020, 03/30/2021, 04/25/2022 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-12 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryu et al. US 20170215842 A1 “Ryu”.
Regarding claim 1, Ryu teaches “An apparatus, comprising a processing device in operative communication with an ultrasound imaging device, the processing device configured to” (“Referring to FIG. 1, the ultrasound diagnosis apparatus 100 may include a probe 2, an ultrasound transceiver 10, an image processor 20, a communication module 30, a display 300, a memory 40, an input device 50 and a controller 60, which may be connected to one another via buses 70” [0059] and “The image processor 20 generates an ultrasound image by scan-converting ultrasound data generated by the ultrasound transceiver 10 and displays the ultrasound image” [0064]. As shown in FIG. 1, the probe 2 (i.e. the ultrasound imaging device) is in operative communication with the image processor 20 (i.e. the processing device) via the ultrasound transceiver 10. Thus, since the ultrasound diagnosis apparatus 100 includes the image processor 20 (i.e. processing device) and the probe 2 (i.e. ultrasound imaging device), the ultrasound diagnosis apparatus 100 constitutes an apparatus comprising a processing device in operative communication with an ultrasound imaging device, the processing device being configured to carry out specific functions.);
“determine, based on first ultrasound imaging data collected by the ultrasound imaging device and representing an ultrasound imaging scan of a body portion of a subject, a first location on an image of the body portion, wherein the first location on the image of the body portion corresponds to a current location of the ultrasound imaging device at which the ultrasound imaging device collected the first ultrasound data” (“For example, referring to FIG. 7, a user 610 may position the probe 310 at any arbitrary part 611 of the body of the user 610, similar to FIG. 6A. […] The probe location acquisition unit 330 may acquire a location 631 of the probe 310, based on an image captured by photographing the user 610 and the probe 310” [0125]; “The probe location acquisition unit 330 may acquire the location 631 of the probe 310 on an image 635 representing the object, based on a location of the area corresponding to the probe 310 on an image 635 representing the object. The location 631 of the probe 310 may be acquired in real time as the user 610 moves the probe 310” [0126]; and “The display unit 340 may display an ultrasound image 634 generated by the image generation unit 350. A predetermined reference location may be displayed together with the image 635 representing the object, on the display unit 340. A path 632 from the location 631 of the probe 310 to the reference location 633 may be displayed together with the image 635 representing the object on the display unit 340” [0127]. As shown in FIG. 6B and 7, the ultrasound images 534, 634, are displayed on the same screen as the image 535, 635, of the object (i.e. subject), along with the location marker 531, 631, indicating the current (i.e. real-time) location of the probe 310. Since the display unit 340 displays the ultrasound image generated by the image generation unit 350 from the ultrasound data acquired by the probe 310 (see [0118]) and displays the image of the object (i.e. 535, 635) with the location of the probe 310 (i.e. 531, 631) and a path (i.e. 532, 632) to the reference location (i.e. 533, 633), the processing device (i.e. image processor 20) must have determined, based on first ultrasound imaging data collected by the ultrasound imaging device and representing an ultrasound imaging scan of a body portion of a subject, a first location on an image of the body portion, wherein the first location on the image of the body portion corresponds to a current location of the ultrasound imaging device at which the ultrasound imaging device collected the first ultrasound imaging data.); and 
“display a first marker on the image of the body portion at the first location” (“The location 531 of the probe 310 may be acquired in real time as the user 510 moves the probe 310. The location 531 of the probe 310 may be displayed together with an image 535 representing the object, on the display unit 340” [0119] and “The probe location acquisition unit 330 may acquire the location 631 of the probe 310 on an image 635 representing the object, based on a location of the area corresponding to the probe 310 on an image 635 representing the object” [0126]. As shown in FIGS. 6B and 7, the location (i.e. 531, 631) of the probe 310 are displayed on the image (i.e. 535, 635) of the body portion at the first location (i.e. the current location). Therefore, the processing device (i.e. image processor 20) is configured to display a first marker on the image of the body portion at the first location.).
Regarding claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Ryu teaches “wherein the processing device is configured, when displaying the first marker on the image of the body portion, to display the first marker on a display screen of the processing device” (“The location 531 of the probe 310 may be acquired in real time as the user 510 moves the probe 310. The location 531 of the probe 310 may be displayed together with an image 535 representing the object, on the display unit 340” [0119] and “The probe location acquisition unit 330 may acquire the location 631 of the probe 310 on an image 635 representing the object, based on a location of the area corresponding to the probe 310 on an image 635 representing the object” [0126]. As shown in FIGS. 6B and 7, the location (i.e. 531, 631) of the probe 310 are displayed on the image (i.e. 535, 635) of the body portion at the first location (i.e. the current location) on the display screen (i.e. desktop 305). The locations 531, 631 constitute first markers which are displayed on the image of the body portion. Therefore, the processing device (i.e. image processor 20) is configured, when displaying the first marker on the image of the body portion, to display the first marker on a display screen of the processing device.).
Regarding claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Ryu teaches “wherein the processing device is further configured to receive the first ultrasound imaging data from the ultrasound imaging device” (“The image generation unit 350 included in the desktop 305 may generate an ultrasound image by using the ultrasound image data received from the probe 310. The display unit 340 may display the generate ultrasound image” [0098]. Thus, since the image generation unit 350 generates an ultrasound image using ultrasound image data received from the probe 310, the processing device (i.e. image processor 20) is further configured to receive the first ultrasound imaging data from the ultrasound imaging device (i.e. probe 310).).
Regarding claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Ryu teaches “wherein the processing device is further configured to update the first location of the first marker as further ultrasound imaging data is received at the processing device from the ultrasound imaging device” (“The location of 531 of the probe 310 may be acquired in real time as the user 510 moves the probe 310. The location 531 of the probe 310 may be displayed together with an image 535 representing the object, on the display unit 340” [0119]; “The ultrasound diagnosis apparatus 300 may display a path 532 from the location 531 of the probe 310 to the reference location 533, on the image 535 representing the object” [0120] and “Referring to FIG. 6B, the image generation unit 350 may generate an ultrasound image 534, based on ultrasound data acquired by the probe 310. The ultrasound image 534 may be displayed on the display unit 340. The storage unit 48 may map the plurality of locations of the probe 310 with the plurality of reference ultrasound images and store a result of the mapping” [0118]. In order for the storage unit 48 to map the plurality of locations of the probe 310 with a plurality of reference ultrasound images (i.e. ultrasound images), the probe 310 must receive ultrasound imaging data as the probe 310 moves along the path 532 from the location 531 to the reference location 533. Thus, since the location 531 of the probe 310 is acquired in real time as the user moves the probe and the image generation unit 350 generates an ultrasound image 534 based on the data acquired by the probe 310 (i.e. as it moves along a path 532), the processing device (i.e. image processor 20) must have been further configured to update the first location of the first marker as further ultrasound imaging data is received at the processing device from the ultrasound imaging device.).
Regarding claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Ryu teaches “wherein the processing device is further configured to: determine a second location on the image of the body portion, wherein the second location relative to the image of the body portion corresponds to a target location of the ultrasound imaging device; and display a second marker on the image of the body portion at the second location” (“The ultrasound diagnosis apparatus 300 may display a reference location 533 together with the image 535 representing the object, on the display unit 340. The ultrasound diagnosis apparatus 300 may display a path 532 from the location 531 of the probe 310 to the reference location 533, on the image 535 representing the object” [0120]. As shown in FIG. 6B, the reference location 533 is displayed on the image 535 (i.e. of the body portion). Additionally, Ryu discloses “The reference location denotes a location of a probe that is determined to be suitable to acquire an ultrasound image of a predetermined body part. The predetermined body part denotes a part of an inspection target, of which an ultrasound image may be acquired, such as a liver, a kidney, or a heart” [0093]. Therefore, the reference location 533 (i.e. 633 in FIG. 7; 763 in FIG. 8A; 713 in FIG. 8B; 822 in FIG. 9) represents a second location relative to the image of the body portion which corresponds to a target location of the ultrasound imaging device. Thus, since the reference location is displayed on the display unit 340 on the image 535 of the body portion, the processing device (i.e. the image processor 20) is further configured to determine a second location on the image of the body portion, wherein the second location relative to the image of the body portion corresponds to a target location of the ultrasound imaging device and to display a second marker on the image of the body portion at the second location.).
Regarding claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, Ryu teaches “wherein the processing device is configured, when determining the second location, to receive a selection of the second location on the image of the body portion” (“For example, the ultrasound diagnosis apparatus 300 may further include an input unit for receiving a user input of selecting at least one location from a plurality of locations on the object, and the control unit 320 may determine the selected location as the reference location” [0106]. Thus, since the user may select at least one location and the control unit may determine the selected location as the reference location (i.e. the second location, 533 in FIG. 6B), the processing device (i.e. image processor 20) must have been configured, when determining the second location, to receive a selection of the second location on the image of the body portion.).
Regarding claim 7, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, Ryu teaches “wherein the processing device is configured, when displaying the second marker, to display the second location on a display screen of the processing device” (“The ultrasound diagnosis apparatus 300 may display a reference location 533 together with the image 535 representing the object, on the display unit 340. The ultrasound diagnosis apparatus 300 may display a path 532 from the location 531 of the probe 310 to the reference location 533, on the image 535 representing the object” [0120]. As shown in FIG. 6B, the reference location 533 (i.e. corresponding to the second marker) is displayed on the image 535 (i.e. of the body portion). Thus, the processing device (i.e. image processor 20) is configured, when displaying the second marker, to display the second location on a display screen of the processing device.). 
Regarding claim 9, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, Ryu teaches “wherein the processing device is further configured to provide an instruction for moving the ultrasound imaging device from the current location to the target location” (“When it is determined that the location of the probe 310 does not correspond to the reference location, the control unit 320 may determine a movement path to be taken by the probe 310 to move to the reference location. The display unit 340 may also display the movement path from the location of the probe 310 to the reference location on the image representing the object” [0102]. Thus, since the control unit may determine a movement path to move the probe 310 from the current location to the reference location (i.e. target location) and the display unit 340 may display the movement path, the processing device (i.e. image processor 20) is further configured to provide an instruction for moving the ultrasound imaging device from the current location to the target location.).
Regarding claim 10, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, Ryu teaches “wherein the processing device is further configured to provide an indication that the current location is approximately equal to the target location” (“When the location of the probe 310 corresponds to the reference location, the control unit 320 may control an icon 822 representing the reference location to flicker. Alternatively, when the location of the probe 310 corresponds to the reference location, the control unit 320 may control the entire screen to flicker. […] the ultrasound diagnosis apparatus 300 may inform a user that the probe 310 has reached a reference location suitable for acquiring an ultrasound image, by notifying the user that the reference location corresponds to the location of the probe 310, via sound, vibration or the like” [0138] and “For example, FIG. 9C illustrates an image that may be displayed when the location of the probe 310 corresponds to a reference location, according to an exemplary embodiment of the present disclosure. […] When the location of the probe 310 corresponds to the reference location, the control unit 320 may control the location of the probe 310, a path, and the reference location to disappear. A user may easily determine whether the probe 310 has reached the reference location, by checking whether the location of the probe 310, the path, and the reference location have disappeared from the display unit 830” [0139]. Thus, since the control unit 320 may control an icon 822 or the entire screen to flicker when the location of the probe 310 corresponds to the reference location (i.e. target location); the apparatus 300 may notify the user that the location of the probe 310 corresponds to the reference location via sound, vibration or the like and the user may determine the probe has reached the reference location (i.e. target location) by checking whether the location of the probe 310, the path and the reference location has disappeared, the processing device (i.e. image processor 20) is further configured to provide an indication that the current location is approximately equal to the target location.).
Regarding claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Ryu teaches “wherein the processing device is further configured to: determine, based on second ultrasound imaging data collected by the ultrasound imaging device at a past time, a second location on the image of the body portion, wherein the second location on the image of the body portion corresponds to a past location of the ultrasound imaging device at which the ultrasound imaging device collected the second ultrasound imaging data” (“The probe location acquisition unit 330 may acquire the location 631 of the probe 310 on an image 635 representing the object, based on a location of the area corresponding to the probe 310 on an image 635 representing the object. The location 631 of the probe 310 may be acquired in real time as the user 610 moves the probe 310” [0126]; and “The display unit 340 may display an ultrasound image 634 generated by the image generation unit 350. A predetermined reference location may be displayed together with the image 635 representing the object, on the display unit 340. A path 632 from the location 631 of the probe 310 to the reference location 633 may be displayed together with the image 635 representing the object on the display unit 340” [0127] and “Referring to FIG. 6B, the image generation unit 350 may generate an ultrasound image 534, based on ultrasound data acquired by the probe 310. The ultrasound image 534 may be displayed on the display unit 340. The storage unit 48 may map the plurality of locations of the probe 310 with the plurality of reference ultrasound images and store a result of the mapping” [0118]. As shown in FIG. 6B and 7, the ultrasound images 534, 634, are displayed on the same screen as the image 535, 635, of the object (i.e. subject), along with the location marker 531, 631, indicating the current (i.e. real-time) location of the probe 310 and the reference locations 533, 633. In order for the storage unit 48 to map the plurality of locations of the probe 310 with a plurality of reference ultrasound images (i.e. ultrasound images) and the location of the probe to be acquired in real time, the probe 310 must receive ultrasound imaging data as the probe 310 moves along the path 532 from the location 531 to the reference location 533, and thus the plurality of reference ultrasound images must include images obtained at past locations of the probe 310. Therefore, the processing device must be configured to determine, based the second ultrasound imaging data being collected at a past time (i.e. during the scan) a second location on the image of the body portion corresponding to a past location of the ultrasound imaging device at which the ultrasound imaging device collected the second ultrasound imaging data. 
 “display a path on the image of the body portion that includes the first location and the second location” (“The ultrasound diagnosis apparatus 300 may display a path 532 from the location 531 of the probe 310 to the reference location 533, on the image 535 representing the object” [0120] and “The display unit 340 may display an ultrasound image 634 generated by the image generation unit 350. A predetermined reference location may be displayed together with the image 635 representing the object, on the display unit 340. A path 632 from the location 631 of the probe 310 to the reference location 633 may be displayed together with the image 635 representing the object on the display unit 340” [0127]. Therefore, the processing device is further configured to display a path on the image of the body portion that includes the first location and the second location.).
Regarding claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Ryu teaches “wherein the body portion comprises a torso” (“For example referring to FIG. 7, a user 610 may position the probe 310 at an arbitrary part 611 of the body of the user 610, similar to FIG. 6A” [0125]; “The ultrasound diagnosis apparatus 300 may display a path 532 from the location 531 of the probe 310 to the reference location 533, on the image 535 representing the object” [0120]. As shown in FIGS. 6A and 7, the probe 310 is placed at an arbitrary point on the torso of the object (i.e. subject) and the path 532 goes from the location 531 to the reference location 533 (i.e. travels along the torso). Therefore, the body portion comprises a torso.).
Regarding claim 26, Ryu teaches “An apparatus, comprising processing circuitry configured to:” (“Referring to FIG. 1, the ultrasound diagnosis apparatus 100 may include a probe 2, an ultrasound transceiver 10, an image processor 20, a communication module 30, a display 300, a memory 40, an input device 50 and a controller 60, which may be connected to one another via buses 70” [0059] and “The image processor 20 generates an ultrasound image by scan-converting ultrasound data generated by the ultrasound transceiver 10 and displays the ultrasound image” [0064]. As shown in FIG. 1, the probe 2 (i.e. the ultrasound imaging device) is in operative communication with the image processor 20 (i.e. the processing device) via the ultrasound transceiver 10. Thus, since the ultrasound diagnosis apparatus 100 includes the image processor 20 (i.e. processing circuitry), the ultrasound diagnosis apparatus 100 constitutes an apparatus comprising a processing circuitry being configured to carry out specific functions.);
“receive a selection of ultrasound imaging data collected by an ultrasound imaging device and representing an ultrasound imaging scan of a body portion of a subject” (“The image generation unit 350 included in the desktop 305 may generate an ultrasound image by using the ultrasound image data received from the probe 310. The display unit 340 may display the generate ultrasound image” [0098] and “For example, the ultrasound diagnosis apparatus 300 may further include an input unit for receiving a user input of selecting at least one location from a plurality of locations on the object, and the control unit 320 may determine the selected location as the reference location” [0106] and “The input device 50 refers to a means via which a user input data for controlling the ultrasound diagnosis apparatus 100” [0077]. Thus, since the apparatus includes an input device 50 (i.e. an input unit) for receiving a user input to select at least one of a plurality of locations on the object and the image generation unit generates an ultrasound image using the ultrasound image data received from the probe 310 (i.e. which is scanned along the path 532 in FIG. 6B) the processing circuitry is configured to receive a selection of ultrasound imaging data collected by an ultrasound imaging device and representing an ultrasound imaging scan of a body portion of a subject.);  
“subsequent to receiving the selection of ultrasound imaging data, determine, based on the received selection of ultrasound imaging data, a location on an image of the body portion at which the selected ultrasound imaging data was collected by the ultrasound imaging device” (“For example, referring to FIG. 7, a user 610 may position the probe 310 at any arbitrary part 611 of the body of the user 610, similar to FIG. 6A. […] The probe location acquisition unit 330 may acquire a location 631 of the probe 310, based on an image captured by photographing the user 610 and the probe 310” [0125]; “The probe location acquisition unit 330 may acquire the location 631 of the probe 310 on an image 635 representing the object, based on a location of the area corresponding to the probe 310 on an image 635 representing the object. The location 631 of the probe 310 may be acquired in real time as the user 610 moves the probe 310” [0126]; and “The display unit 340 may display an ultrasound image 634 generated by the image generation unit 350. A predetermined reference location may be displayed together with the image 635 representing the object, on the display unit 340. A path 632 from the location 631 of the probe 310 to the reference location 633 may be displayed together with the image 635 representing the object on the display unit 340” [0127]. As shown in FIG. 6B and 7, the ultrasound images 534, 634, are displayed on the same screen as the image 535, 635, of the object (i.e. subject), along with the location marker 531, 631, indicating the current (i.e. real-time) location of the probe 310. Since the display unit 340 displays the ultrasound image generated by the image generation unit 350 from the ultrasound data acquired by the probe 310 (see [0118]) and displays the image of the object (i.e. 535, 635) with the location of the probe 310 (i.e. 531, 631) and a path (i.e. 532, 632) to the reference location (i.e. 533, 633), the processing circuitry (i.e. image processor 20) must have, subsequent to receiving the selection of the ultrasound imaging data, determined, based on the received selection of the ultrasound imaging data, a location on an image of the body portion (i.e. 535, 635) at which the selected ultrasound imaging data was collected by the ultrasound imaging device.); and
“display, on the image of the body portion, a marker at the determined location” (“The location 531 of the probe 310 may be acquired in real time as the user 510 moves the probe 310. The location 531 of the probe 310 may be displayed together with an image 535 representing the object, on the display unit 340” [0119] and “The probe location acquisition unit 330 may acquire the location 631 of the probe 310 on an image 635 representing the object, based on a location of the area corresponding to the probe 310 on an image 635 representing the object” [0126]. As shown in FIGS. 6B and 7, the location (i.e. 531, 631) of the probe 310 are displayed on the image (i.e. 535, 635) of the body portion at the first location (i.e. the current location). Therefore, the processing device (i.e. image processor 20) is configured to display a first marker on the image of the body portion at the first location.).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. US 20170215842 A1 “Ryu” as applied to claims 1-7, 9-12 and 26 above and further in view of Rothberg et al. US 20170360401 A1 “Rothberg”.
Regarding claim 8, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, Ryu does not teach “wherein the processing device is further configured to receive a selection of an anatomical view associated with the target location”.
Rothberg is within the same field of endeavor as the claimed invention because it relates to techniques for guiding an operator to use an ultrasound device [Abstract].
Rothberg discloses “wherein the processing device is further configured to receive a selection of an anatomical view associated with the target location” (“In some embodiments, a method is provided that comprises using at least one computing device comprising at least one processor to perform obtaining an ultrasound image of a subject captured by an ultrasound device; identifying at least one anatomical feature of the subject in the ultrasound image using an automated image processing technique […]” [0074] and “In some embodiments, identifying the at least one anatomical feature comprises identifying an anatomical feature selected from the group consisting of: a heart ventricle, a heart valve, a heart septum, a heart papillary muscle, a heart atrium, an aorta, and a lung” [0076]. Therefore, the computing device (i.e. processing device) is capable of identifying an anatomical feature associated with the target location (i.e. the heart for example). Additionally, Rothberg discloses “In some embodiments, the method may further include identifying a target anatomical view of the subject to be captured using an ultrasound device based on the received medical information. Example anatomical views that may be identified include: a parasternal long axis (PLAX) anatomical view, a parasternal short-axis (PSAX) anatomical view, an apical four-chamber (A4C) anatomical view, and an apical long axis (ALAX) anatomical view […] For example, the medical information may include an indication that the subject has symptoms of congestive heart failure (such as recently experiencing paroxysmal nocturnal dyspnea). In this example, an anatomical view associated with the heart (such as the PLAX anatomical view) may be identified as the appropriate view to be captured” [0177]. Since the method carried out by the computing device (i.e. processing device) further includes identifying a target anatomical view, such as the anatomical views such as a parasternal long axis (PLAX) can be identified as the appropriate view to be captured, under broadest reasonable interpretation, the computing device had to have been configured to receive a selection of an anatomical view (i.e. such as the PLAX anatomical view) associated with the target location.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Ryu so as to include the processing device being configured to receive a selection of an anatomical view associated with the target location as disclosed in Rothberg in order to allow the user to view a desired anatomical view of the subject. By allowing the processing device to receive a selection of an anatomical view of the target location, the user can view different orientations of the target location and therefore better understand the anatomy of the subject being examined. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to view a desired anatomical view of the subject at the target location.
Response to Arguments
Applicant’s arguments, see Remarks page 7-10, filed 08/18/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. 
The examiner acknowledges that the prior art references of Caluser and Bonner do not teach to “determine, based on first ultrasound imaging data collected by the ultrasound imaging device and representing an ultrasound imaging scan of a body portion of a subject, a first location on an image of the body portion, wherein the first location on the image of the body portion corresponds to a current location of the ultrasound image device at which the ultrasound imaging device collected the first ultrasound imaging data” as required by claim 1 or “receive a selection of ultrasound imaging data collected by an ultrasound imaging device and representing an ultrasound imaging scan of a body portion of a subject; subsequent to receiving the selection of ultrasound imaging data data, determine, based on the received selection of ultrasound data, a location on an image of the body portion at which the selected ultrasound imaging data was collected by the ultrasound imaging device” as required by claim 26. 
Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ryu et al. US 20170215842 A1 “Ryu” as stated in the 35 U.S.C. 102 section above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793